HOUSER, J., Dissenting.
I dissent.
Since according to my interpretation of the constitutional powers conferred upon this court,—on the hearing of a petition for the hearing of a cause after decision has been had therein by the District Court of Appeal,—no authority exists in this court other than either to grant or to deny such petition, I am constrained to dissent from that part of the foregoing order which in effect modifies the judgment that was rendered by the District Court of Appeal. (Wires v. Litle, 27 Cal. App. (2d) 240, at p. 245 [80 Pac. (2d) 1010, 82 Pac. (2d) 388].)